Citation Nr: 1545129	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-04 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational benefits under the Veterans Retraining Assistance Program (VRAP) in the amount of $1,459.73 is valid.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.


FINDINGS OF FACT

1.  The Veteran was awarded VA education benefits under VRAP, and the Veteran was paid the monthly amount of $1,564.00 for enrollment in a full-time education program at Tarrant County College for the period from June 1, 2013 to July 3, 2013. 

2.  The Veteran withdrew from the full-time education program at Tarrant County College on June 2, 2013, and did not attend a full-time education program at Tarrant County College from June 3, 2013 to June 30, 2013.   


CONCLUSION OF LAW

An overpayment of VA educational benefits under VRAP in the amount of $1,459.73 is valid.  38 U.S.C.A. §§ 3452(b), 5315(a) (West 2014); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211 (Nov. 21, 2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Board notes that in July 2015, the Board provided the Veteran's representative an opportunity to review the November 2013 statement of the case and submit an argument on behalf of the Veteran.  As of this date, the Veteran's representative has provided no further argument.  

The Veteran contends that an overpayment of VA educational benefits under VRAP in the amount of $1,459.73 was not properly created (and thus is invalid) because he was enrolled in full time classes, just at two different institutions.  The VRAP is a component of the VOW to Hire Heroes Act of 2011.  A veteran who participates in the VRAP program shall be entitled to up to 12 months of assistance, and such assistance may only be used by the veteran to pursue a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, on a full time basis, that - (1) is approved under chapter 36 of such title; (2) is offered by a  community college or technical school; (3) leads to an associate degree or a certificate...; (4) is designed to provide training for a high-demand occupation...; and (5) begins on or after July 1, 2012.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 711, § 211(b) (Nov. 21, 2011) (emphasis added). 

In May 2012, the Veteran was granted eligibility for educational benefits under VRAP, for a full-time program of education at Tarrant County College.  See May 2012 Certificate of Eligibility.  Further, the Veteran was awarded and payment was remitted for educational benefits under VRAP in the monthly amount of $1,564.00 for full-time enrollment in an education program for the period from June 1, 2013 to July 3, 2013.  See May 2013 letter to Veteran (notifying Veteran as to his award of benefits); July 2013 printout of remitted payment record; see also May 2013 Enrollment Certification (showing Veteran was enrolled at Tarrant County College for a three-credit hour class that began on May 28, 2013 and ended July 3, 2013, and a three-credit hour class that began on June 1, 2013, and ended August 3, 2013).  

In July 2013, the Veteran informed VA by telephone that he had taken courses at a different school, and the record shows that on June 2, 2013 the Veteran withdrew from the three-credit hour class that began on May 28, 2013 and ended July 3, 2013 at Tarrant County College.  See July 2013 Claimant Folder Note; July 2013 Notice of Change in Student Status.  The Board acknowledges that the Veteran did complete the three-credit hour class that began on June 1, 2013, and ended August 3, 2013.  See November 2013 Claimant Folder Note; Tarrant County College Transcript.  However, the Veteran himself concedes that because he withdrew from the three-credit hour class that began on May 28, 2013 and ended July 3, 2013, he did not complete the full-time program of education at Tarrant County College in which he had previously enrolled.  See August 2013 notice of disagreement (Veteran stated that he needed 6 credit hours to stay as a full-time student during the summer).   

Given the Veteran's withdrawal from this class, VA stopped the Veteran's VRAP benefits on June 2, 2013, and VA determined that the Veteran was overpaid in the amount of $1,459.73 for the period from June 2, 2013 to June 30, 2013.  See July 2013 notification of determination as to overpayment (stating that Veteran can only be paid VRAP benefits for periods during which the Veteran was enrolled and attending full-time at his school).  Thus, VA determined that payment in the amount of $104.26 was proper, thus accounting for the Veteran's attendance in the full-time education program on June 1, 2013 and June 2, 2013.  Because the evidence shows that the Veteran did not attend a full-time program of education at Tarrant County College for the period from June 3, 2013 to June 30, 2013, the Board concludes that the Veteran was overpaid in the amount of $1,459.73 (the monthly amount paid of $1,564.00 minus $104.26).  

The Board acknowledges the Veteran's argument that his schedule could not accommodate the class at Tarrant County College, so he enrolled at Dallas County Community College in order to continue as a full-time student.  See August 2013 notice of disagreement.  The record shows that the Veteran was enrolled in and attended a three-credit hour class at Dallas County Community College from June 5, 2013 to July 3, 2013.  See Dallas County Community College transcript.  However, there is no indication that VA awarded the Veteran education benefits under VRAP for a program of education at Dallas County Community College.  See May 2012 Certificate of Eligibility (showing that Veteran is entitled to VRAP benefits for a program of education at Tarrant County College only). 

The Board also acknowledges the Veteran's argument that he was not informed that the VRAP program would not provide for payment of benefits at an institution other than Tarrant County College.  See August 2013 notice of disagreement.  However, the record shows that when the Veteran telephoned VA to provide notice as to taking courses at a different school, the Veteran was advised that if this different school was not listed on his Certificate of Eligibility, then he would have to reapply for benefits.   See July 2013 Claimant Folder Note.  The Board also notes that the Veteran's May 2012 Certificate of Eligibility notified the Veteran that he is entitled to VRAP benefits for a program of education at Tarrant County College, and the letter notified the Veteran that VA cannot pay him benefits for courses from which he withdrew.  

The Board is sympathetic to the Veteran's claim.  The Board acknowledges the Veteran's reports that he withdrew from full-time enrollment at Tarrant County College because of medical issues, changes in his family's schedule, and to take online classes so he could find employment.  See August 2013 notice of disagreement; January 2014 Form 9.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




	(CONTINUED ON NEXT PAGE)
ORDER

The overpayment of VA educational benefits under the Veterans Retraining Assistance Program (VRAP) in the amount of $1,459.73 is valid.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


